Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 4 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My dear Mother
Albany 4 October 1818


After a most fatiguing journey in which I suffered grievously we arrived at half past nine o’clock last evening beaten and bruised and scarcely able to go through the additional trouble of undressing to go to bed—Not a single event has occurred worth detailing and I can only write you a short Letter as my shoulders are too stiff to admit of my saying any thing more than that we are alive and in hopes of being well to-morrow—We found companions in our distress this morning in Mr. & Mrs. Johnson who came from Utica on Friday afternoon and arrived last evening just before we did and put up at the same house. We have been condoling with one another all day and intend going together down the river to Mrs. de Wints and from thence to New York where we must part as they intend to proceed to Quincy on a visit to you which I know will give you great pleasure They take their eldest boy with them who is a remarkable fine Child.
With best love to all the family I am your affectionate daughter


L. C. Adams




